— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Goldman, J.), rendered April 22, 1985, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, and imposing a sentence upon his prior conviction of criminal possession of a weapon in the third degree (two counts) under indictment No. 5661/82, and a judgment of the same court (Lagaña, J.), also rendered April 22, 1985, convicting him of attempted robbery in the first degree under indictment No. 6190/83, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment and judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.